In a proceeding to validate petitions designating the petitioner as a candidate in the Democratic Party Primary Election to be held on September 10, 1981 for the public office of Councilman from the 26th Councilmanic District, the appeal is from a judgment of the Supreme Court, Kings County (Slavin, J.), dated August 17,1981, which, inter alia, dismissed the proceeding. Appeal dismissed, without costs or disbursements. The appellant has failed to properly perfect his appeal in that the minutes of the hearing in this matter have not been produced. These minutes are necessary to consider appellant’s factual allegations. The appeal, therefore, must be dismissed. Mangano, J. P., Rabin, Margett and Thompson, JJ., concur.